Citation Nr: 1724670	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for neck condition.

2.  Entitlement to service connection for neck condition.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep apnea.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to an increased rating for depressive disorder with mood disorder, currently evaluated as 50 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 to January 2002, and from June 2004 to August 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from ratings decisions of the Department of Veterans Affairs (VA) Regional Office (RO). A September 2011 rating decision denied a claim for service connection for TBI and an application to reopen a claim for service connection for neck condition. The Veteran submitted a timely notice of disagreement (NOD) in October 2011. The RO issued a statement of the case (SOC) in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2012.

An August 2013 rating decision denied a claim to reopen service connection for sleep apnea, and the Veteran submitted a timely NOD in January 2014. Additionally, a November 2014 rating decision, in pertinent part, denied service connection for fibromyalgia, and granted an increased, 50 percent rating for depressive disorder with mood disorder, effective June 23, 2014 (the date of his claim). The Veteran submitted a timely NOD with regard to both claims in January 2015. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2017, and a copy of the hearing transcript is of record.

As for the matter of representation, the Veteran was previously represented by Virginia Department of Veterans Services. However, in December 2016, the Veteran executed a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of Disabled American Veterans (thereby revoking the power of attorney in favor of Virginia Department of Veterans Services, see 38 C.F.R. § 14.631(f)(1) (2016)). The Board recognizes the change in representation.

The issue of increased rating for low back strain has been raised by the record in a May 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms. See 38 C.F.R. § 19.9(b) (2016). See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

The issues of entitlement to service connection for neck condition and fibromyalgia, whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and entitlement to an increased rating for depressive disorder with mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a March 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a neck condition. The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2. Evidence received since the March 2008 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for a neck condition.

3. TBI residuals were initially manifested during active service.


CONCLUSIONS OF LAW

1. The March 2008 rating decision that denied the Veteran's claim for entitlement to service connection for a neck condition is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. Since the March 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for neck condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for TBI residuals have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Claim to Reopen - Neck Condition

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The Veteran's original claim for service connection for a neck condition was denied in a March 2008 rating decision, on the basis that the diagnosed cervical spine tendonitis did not occur in nor was caused by service. He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance. Accordingly, the March 2008 rating decision is final.

The relevant evidence of record at the time of the March 2008 rating decision consisted of service treatment records (STRs), VA treatment records, a March 2007 VA examination report, and a February 2008 addendum report. In particular, a November 2004 STR reflected a complaint of neck stiffness in connection with treatment for a migraine. VA treatment records reflected complaints of neck pain. The March 2007 VA examination report diagnosed fibromyalgia and did not contain an etiological opinion. The February 2008 addendum report clarified that the neck diagnosis was cervical tendonitis, and also did not provide an etiological opinion. 

Pertinent evidence received since the March 2008 rating decision includes the following: a February 2009 statement from the Veteran's treating chiropractor; an August 2011 VA examination report; March 2017 Board Hearing testimony; a July 2014 disability benefits questionnaire (DBQ); and several lay statements from the Veteran, members of his family, a fellow soldier, and a co-worker. Particularly, the February 2009 statement from the Veteran's treating chiropractor indicated that the Veteran was additionally diagnosed with cervical kyphotic curve, cervicalgia and cervical segmental dysfunction. The August 2011 VA examination report contained an x-ray which revealed mild straightening of the normal lordosis suggesting muscle spasm. The July 2014 DBQ noted diagnoses of myofascial pain syndrome and muscle spasm of neck. The lay statements indicate that the Veteran suffered neck pain during and since service.

The above reflects that there is new evidence that relates to the basis for the prior denial. Most significantly, the Veteran's testimony regarding his continuity of symptomatology beginning in service and since had not previously been considered. The Board finds that the evidence now showing lay evidence describing continuity of symptoms combined with post service medical evidence of treatment for neck pain meet the low threshold of 38 C.F.R. § 3.156 and are new and material evidence to reopen the Veteran's claim. Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Thus, the lay evidence in this case is competent, competent, presumed credible, and relates to the basis for the prior denial.  Accordingly, the Board finds that the evidence received since March 2008 is new and material, and the reopening of the claim of service connection for a neck condition is warranted.

III.  Service Connection - TBI

The Veteran asserts that he suffers residuals of a traumatic brain injury as a result of head trauma during his deployment in Iraq between 2004 and 2005. Specifically, while traveling to various missions, he spent 12 to 20 hours driving in a palletized loading system vehicle that had an armored roof. Anytime there was an irregularity in the road, the Veteran would bounce up to the celling and hit his head on the steel roof. He lost consciousness twice, but was under strict orders not to go to sick call when they were on a mission because of the difficulty in finding a replacement. See March 2017 Board Hearing Transcript, p. 3-9.

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service. 38 C.F.R. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154 (b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service records confirm that he served in a "designated imminent danger pay area," during his second period of active duty, indicative of service in combat in a Gulf War zone. Additionally, the Veteran testified during that he came under enemy fire in Iraq. Id. at p. 6-7. Therefore, the Board concludes the Veteran's participation in combat.

On August 2011 VA contract examination in connection with the Veteran's claim, the Veteran reported that he was working as a special education coordinator, and, while he performs his job duties well, he also feels that learning and work are more effortful than they used to be. The Veteran reported that he sustained at least two TBI's while serving in Iraq. Part of his job duties was to be transported for treks that lasted as long as 12 to 13 hours on vehicles that the shock absorbers let to severe bouncing. He stated he would hit his head on the roof of the vehicle up to 100 times per trip. He had at least one episode per trip in which he felt disoriented and light headed and at least 2 loss of consciousness episodes that lasted around one hour. Since this time he has noted changes in his sensorium and his cognition. Following a cognitive screening, the examining clinical psychologist found that the Veteran appeared to be experiencing mild problems with memory, organization, processing speed, distractibility, irritability and impatience. The examiner opined that these cognitive changes, are as likely as not, the result of his brain injuries.

An August 2016 Disability Benefits Questionnaire noted a diagnosis of TBI in 2004. The examiner noted the history of a couple concussions, head constantly was hitting against the armored vehicle. The Veteran stated that his symptoms had gotten worse, his thinking had gotten slower. He still had slight headaches (unrelated to TBI), hard to explain or find words to say, memory problems, hard to focus and concentrate, not able to comprehend and understand things as easily. He had a speech therapist and took numerous medications. He was not exposed to any blasts. The examiner noted a complaint of mild memory loss without objective evidence on testing. Judgment was mildly impaired. Social interaction was occasionally inappropriate. He was occasionally disoriented to one of four aspects (person, time, place, and situation) of orientation. Motor activity was normal. Visual spatial orientation was mildly impaired. Subjective symptoms also included sensitivity to light and sound. There were no neurobehavioral effects. He was able to communicate by spoken and written language and to comprehend spoken and written language. The examiner found no residuals of TBI, but that the Veteran's loss of memory (problems recalling names, places, circumstances) supported his TBI claim.

Based on the foregoing, the Board finds that service connection for residuals of TBI is warranted. The Veteran asserts that he sustained head trauma during combat and the Board has found he engaged in combat.  Both VA examiners found that the Veteran suffered a TBI during service. Although the August 2016 VA examiner did not find "objective residuals" of a TBI, the August 2011 VA examiner found there were cognitive changes due to the TBI, and the August 2016  VA examiner also admitted that he did not conduct any neuropsychological, diagnostic, or laboratory testing. Consequently, upon application of the provisions of 38 U.S.C.A. § 1154 (b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for residuals of TBI. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of service connection for neck condition is granted.

Entitlement to service connection for residuals of TBI is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action as to the issues remaining on appeal is warranted.

Regarding the reopened claim for neck condition, remand is required to secure an adequate VA examination and opinion. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that his current neck condition began during his second period of active duty, while he was stationed in Iraq during the Gulf War. He asserted that he presented to sick call for neck pain in 2004, but the treating doctor believed it was related to a tension headache. See March 2017 Board Hearing Transcript, p.11. The Veteran additionally stated that he self-medicated with pain relievers for his neck pain when he separated from service prior to seeking medical treatment. Id. at p. 13-15.

As noted above, the Veteran was afforded VA examinations of his cervical spine in March 2007 and August 2011. The March 2007 VA examination report does not contain an etiological opinion. Although the August 2011 VA examination report contains an opinion, the examiner based the opinion on the rationale that there was no evidence of treatment for "neck pain or cervical spine related symptoms" in the Veteran's STRs. The examiner did not address the Veteran's lay statements of in-service symptoms of neck pain, especially in light of the Veteran's conceded combat history.

The Board also notes that the medical evidence of record suggests that the Veteran is also diagnosed with fibromyalgia affecting (in part) the cervical spine. As the issue of entitlement to service connection for fibromyalgia is being remanded, the Board finds that these matters are inextricably intertwined. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). Moreover, as the Veteran has multiple diagnoses of the cervical spine, an additional VA examination which addresses which diagnoses, if any, are related to service, will be helpful in adjudicating the Veteran's claim.

Regarding the remaining claims on appeal, remand is required for the issuance of a statement of the case. As noted in the Introduction, the Veteran submitted timely NODs with August 2013 and January 2014 rating decisions which denied the Veteran's application to reopen service connection for sleep apnea, his claim for service connection for fibromyalgia, and granted an increased, 50 percent rating for depressive disorder with mood disorder. However, a statement of the case (SOC) does not appear to have been furnished for these claims, and therefore, must be provided on remand. See 38 C.F.R. § 19.9 (c) (2016) (codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the claimed neck condition. The examiner should interview and examine the Veteran, and conduct any appropriate testing. The examiner should also review the claims file, and offer opinions regarding the directives below:

a) Identify and diagnose all current cervical spine disabilities.

b) For each disability identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service.

All opinions provided must include a complete rationale.

2.  Issue a SOC as to the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea, entitlement to service connection for fibromyalgia, and entitlement to an increased rating for depressive disorder with mood disorder.  These claims should be returned to the Board only if a timely substantive appeal is filed.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claim for service connection for a neck disability in light of any additional evidence added to the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


